Citation Nr: 1026370	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected recurrent dislocation of the 
left shoulder, status post Bankart repair.  

2.  Entitlement to an initial compensable evaluation for a post-
operative scar of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for recurrent 
dislocation of the left shoulder, status post Bankart repair, and 
assigned a 10 percent evaluation effective January 14, 2006.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to a higher separate initial evaluation 
in excess of 10 percent for the orthopedic component service-
connected recurrent dislocation of the left shoulder, status post 
Bankart repair, is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The left shoulder post-operative scar is shown to be 
productive of a disability picture that more nearly approximates 
a superficial scar painful on objective examination.


CONCLUSION OF LAW

The criteria for assignment of a 10 percent evaluation, but not 
more, for a left shoulder post-operative scar are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, including 
Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board decision below constitutes a total grant of benefits 
sought on appeal.  In May 2010 testimony before the Board, the 
Veteran expressly limited his appeal of the scar aspect of his 
left shoulder disability to a separate 10 percent rating for a 
tender and painful scar.  Because the Board in the decision below 
grants the Veteran's claim for a 10 percent disability rating 
based for a tender and painful scar, the decision constitutes a 
total grant of benefits sought on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Veteran is contending that an initial compensable evaluation 
is warranted for residuals of a scar following left shoulder 
Bankart repair.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, et. al.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection for 
the left shoulder disability.  The Board's adjudication of this 
claim accordingly satisfies the requirements of Hart.  

Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805.  Pertinent in this case, Diagnostic Code 7804 
assigns a 10 percent rating for superficial scars painful on 
objective examination.

(The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the 2006 
claim.)

Here, in reviewing the medical and lay evidence, the Board finds 
that the service-connected disability picture more nearly 
resembles the criteria for the assignment of a 10 percent 
evaluation for a painful, superficial scar as a residual of the 
left shoulder Bankart repair.  In particular, the Veteran 
testified during his Board hearing that the post-operative scar 
has been consistently tender since the surgery.  Thus, a 10 
percent evaluation is warranted under Diagnostic Code 7803, which 
as noted above, represents a complete grant of the benefit sought 
on appeal.  


ORDER

An initial 10 percent evaluation, but not higher, for a post-
operative scar of the left shoulder is granted, subject to the 
regulations governing the payment of VA monetary benefits.

REMAND

The Veteran is seeking an initial evaluation higher than 10 
percent for the service-connected recurrent dislocation of the 
left shoulder, status post Bankart repair.  

The Veteran last underwent a VA examination in April 2006 to 
evaluate the severity of the service-connected disability.  The 
Veteran testified during his May 2010 Board hearing that his 
service-connected symptoms have worsened considerably, and thus 
become more severely disabling, since the April 2006 examination.  
As such, the Board has no discretion and must remand this claim 
to afford the Veteran an opportunity to undergo a contemporaneous 
VA examination to assess the current nature, extent and severity 
of his service-connected recurrent dislocation of the left 
shoulder, status post Bankart repair.  See 38 C.F.R. §§ 3.326, 
3.327 (reexaminations will be requested whenever VA determines 
there is a need to verify the current severity of a disability, 
such as when the evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

On remand, the RO should make sure that all pertinent, 
outstanding records are associated with the claims folder.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
advising him of the information and evidence 
necessary to substantiate the remanded claim, 
as required by Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006) and Hart v. 
Mansfield, 21 Vet. App.505 (2007).  The 
letter should also request that the Veteran 
provide the names, addresses, and approximate 
dates of treatment for all health care 
providers who may have additional records 
pertinent to his claim.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  All records obtained 
must be associated with the claims file.  
Further, all attempts to procure any 
identified records must be documented in the 
claims file.  If any records cannot be 
obtained, a notation to that effect should be 
inserted in the claims file.  The Veteran is 
to be notified of any unsuccessful efforts in 
order to allow him the opportunity to obtain 
and submit those records for VA review.

3.  After associating with the claims folder 
any pertinent outstanding records, schedule 
the Veteran for an appropriate VA examination 
to determine the nature, extent and severity 
of his left shoulder disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
should be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.  

4.  Then readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


